           Case 1:10-cr-00205-NONE Document 73 Filed 11/16/20 Page 1 of 2


1    Carolyn D. Phillips #103045
     Attorney at Law
2    P.O. Box 5622
     Fresno, California 93755-5622
3    559/248-9833

4    Attorney for ADAM HOWE

5

6

7

8                         IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                         EASTERN DISTRICT OF CALIFORNIA
9

10

11

12   UNITED STATES,                                )       Case No. 1:10-cr-205 NONE
                                                   )
13                          Plaintiff,             )       STIPULATION AND
                                                   )       ORDER TO CONTINUE
14                                                 )       SENTENCING HEARING
     vs.                                           )
15                                                 )       Date: December 17, 2020
     ADAM HOWE,                                    )       Time: 9:30 a.m.
16                                                 )       Judge Dale A. Drozd
                            Defendant.             )
17

18
              The parties by and through their respective counsel stipulate and agree to
19
     continue the sentencing hearing currently set for November 19, 2020, at 9:30 a.m., to
20
     December 17, 2020, at 9:30 a.m. Defendant’s counsel needs further time to review the
21

22
     Stipulation to and Order To Continue Sentencing Hearing
23   United States v. Howe, Case No. 1:10-cr-205 1
        Case 1:10-cr-00205-NONE Document 73 Filed 11/16/20 Page 2 of 2


1    Dispositional Memorandum and recommendations received October 28, 2020, with Mr.

2    Howe, and to conduct further investigation regarding sentencing options and defenses.

3       SO STIPULATED.

4
        Dated:      November 16, 2020
5                                                  /s/ Carolyn D. Phillips
                                                   Carolyn D. Phillips
6
                                                   Attorney for Defendant
                                                   ADAM HOWE
7

8       Dated:      November 16, 2020              McGREGOR W. SCOTT
                                                   United States Attorney
9
                                                   By: /s/ David Gappa
10
                                                   Assistant U.S. Attorney
11                                                 Attorneys for Plaintiff
                                                   United States of America
12

13                                                   ORDER

14
        IT IS SO ORDERED. The sentencing hearing currently set for November 19, 2020 shall
15
     be continued to December 17, 2020, 9:30 a.m., 2020.
16

17        IT IS SO ORDERED.

18      Dated:     November 16, 2020
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22
     Stipulation to and Order To Continue Sentencing Hearing
23   United States v. Howe, Case No. 1:10-cr-205 2
